DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/26/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elson (US 4,241,739)
Regarding Claim 34, Elson teaches a reusable apparatus for tracking and reminding of incentive spirometer use (Abstract, Fig. 1, Col. 4, L. 11-49, Col. 3, L. 30-50, inhalation measured, Col. 5, L. 44 – Col. 6, L. 23, tracking and enhancing user compliance), comprising: 
an incentive spirometer having a housing defining a chamber and a piston that is movable within the chamber by user inhalation (Fig. 1, Col. 4, L. 11-49, spirometer 18 with housing 12 defining a chamber 22 and a piston 24 that is moveable within the chamber by user inhalation); 
a sensor to detect movement of the piston attaining a fixed threshold for each of a plurality of repeated intervals (Fig. 1, Col. 4, L. 50 – Col. 5, L. 15, energy source 30 and energy detector 32 detects movement by indicator/piston 24 attaining a fixed threshold defined by the placement of the detector, Col. 5, L. 44 – Col. 6, L. 23, applied a plurality of repeated intervals); 
a programable central processing unit (Col. 3, L. 29-50, microprocessor) responsive to the piston movement to compare the fixed threshold with a movement distance of the piston (Col. 5, L. 44 – Col. 6, L. 23, fixed threshold/minimum volume of air for each of the repeated intervals/predetermined number of time in a prescribed time based on least one of a preselected threshold volume and a flow rate. This value is compared to the movement of the piston by determining if the energy detector is interrupted by the piston/indicators presence); and 
a repeatable prompting mechanism operable for each of the plurality of the repeated intervals (Fig. 1-2, Col. 4, L. 11-49, the display/windows have the capability of acting as prompting mechanisms and will be used for each breath effort of the repeated intervals).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Bryant (US 2010/0121211).
Regarding Claim 28, Elson teaches a method for detecting user inhalation on an incentive spirometer by sensing piston activity (Abstract, Fig. 1, Col. 4, L. 11-49, Col. 3, L. 30-50, inhalation measured, Col. 5, L. 44 – Col. 6, L. 23, tracking and enhancing user compliance), comprising: 
disposing a sensor (Fig. 1, Col. 4, L. 50 – Col. 5, L. 15, energy source 30 and energy detector 32 detects movement by indicator/piston 24 attaining a fixed threshold defined by the placement of the detector, Col. 5, L. 44 – Col. 6, L. 23, applied a plurality of repeated intervals); 
wherein piston activity and movement to detect user inhalation employ at least one of optical radiation, vibration, air flow, sound frequency, pressure, chemical, time of flight, and temperature sensors during each of a plurality of repeated intervals (Col. 5, L. 44 – Col. 6, L. 23, applied a plurality of repeated intervals, Col. 8, L. 10-25, optical detection, Fig. 2), and 
wherein the piston's movement from an inhalation reflects that user's inhalation has achieved a fixed threshold for each of the repeated intervals based on at least one of a preselected threshold volume and a flow rate (Col. 5, L. 44 – Col. 6, L. 23, fixed threshold/minimum volume of air for each of the repeated intervals/predetermined number of time in a prescribed time based on least one of a preselected threshold volume and a flow rate);
Elson fails to teach
wherein piston activity and movement to detect user inhalation responsive to a perceptible prompt;
wherein the perceptible prompt is deactivated only after the sensor detects that a piston's movement from an inhalation or exhalation reflecting a user's inhalation or exhalation has achieved at least one of a preselected threshold volume, a flow rate, and use frequency based on the piston attaining a fixed threshold for each of the repeated intervals; 
wherein the perceptible prompt is regenerated according to the repeated interval after deactivation.
However Bryant teaches an incentive spirometry device (Abstract) comprising 
a repeatable prompting mechanism (Fig. 1, audible response unit 1, [0014] audible prompting mechanism in view of breath results, [0019] “This will assure the patient is diligent to continue the necessary procedure to increase respiratory rate as prescribed, as the Lung Enhancer can be adjusted to continue to provoke the patient, through audible, verbal, simulated human voices, phrases, and reminders that will continue to say audible, verbal, simulated human phrases giving incentive to help encourage the patient, until the patient uses the apparatus, to achieve the patients up-most potential.” Indicating audible prompt repeats until device is used, [0020] nagging ability);
Wherein a perceptible prompt is deactivated only after inhalation or exhalation reflects that a user’s inhalation or exhalation has achieved at least one of a preselected threshold volume, a flow rate, and use frequency ([0020] “Since the Lung Enhancer, will have a "nag" ability, which means a series of continuous verbal command which prompts the patient until the Lung Enhancer is used appropriately and will be programmed within the housing of the Lung Enhancer itself.”, [0012] “The Lung Enhancer can utilize voice chips or modules, as applicable, or any similar device, which in combination, can produce, generate, or synthesize, however, not limited to these exact components in order to provide a humanlike voice, word, words or phrases which will give an audible, verbal response or command to the patient, so the patient may obtain the particular goal, predetermined flow rate, or volume of air needed to be inhaled.”),
Wherein the perceptible prompt is regenerated at a repeatable interval after deactivation ([0014], [0019] “With a device as important as the aforementioned apparatus, the therapeutic recommended interval for usage of respiratory spirometry devices is normally 1 hour, under the SMI therapeutic requirements as aforementioned, the Lung Enhancer can provide the doctor or therapist with the ability to set the exact amount of time in correlation with the constructor in order to provide the appropriate functions,” a repeated interval of usage will be applied, [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply an audible perceptible prompt as taught by Bryant for the spirometry device of Elson as a means to provide encouragement for optimal usage of a spirometry device ([0013]). Furthermore, it would be obvious to deactivate the perceptible prompt after the goal of Elson is met to ensure the patient is not become irritated or become fatigued to the effect of the alarm. Finally, it would be obvious to regenerate the perceptible prompt of Bryant according to repeated intervals to ensure the achievement of the predetermined number of times the goal needs to be met for the prescribed time of Elson.

Claim(s) 1, 2, 4, 10-11, 13, 14, 21, 24, 26-27, 35-37, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Bryant and further in view of Kaish (US 5,501,231).
Regarding Claim 1, while Elson teaches a method for configuring an incentive spirometer to interact with a user (Abstract, Col. 5, L. 44-49), comprising: 
selecting an incentive spirometer having a housing defining a chamber and a piston that is movable within the chamber by user inhalation (Fig. 1, Col. 4, L. 11-49, spirometer 18 with housing 12 defining a chamber 22 and a piston 24 that is moveable within the chamber by user inhalation, Col. 3, L. 30-50, inhalation measured); 
providing a sensor to detect movement of the piston (Fig. 1, Col. 4, L. 50 – Col. 5, L. 15, energy source 30 and energy detector 32 detects movement by indicator/piston 24), a programable central processing unit (Col. 3, L. 29-50, microprocessor), a repeatable prompting mechanism (Col. 4, L11-49, display windows may be used for repeated prompting), and a storage medium for use data (Claim 1, storage means);
providing prompts to a user to use the incentive spirometer on each of a plurality of repeated intervals (Col. 5, L. 44 – Col. 6, L. 23, “It is generally the case that a hospital therapist will construct a program of such exercise to be followed by the patient. Such a program may call for the patient to achieve a certain minimum inhalation rate for a specified time, so that the patient will inhale a predetermined minimum volume of air. As part of the program, the patient may be required to inhale this volume, at the particular minimum flow rate, a predetermined number of times during the course of an hour or other prescribed time.” Prompt to use the incentive spirometer on a plurality of intervals by the number of times a goal must be met in a prescribed time); 
wherein the piston's movement from an inhalation reflects that user's inhalation has achieved a fixed threshold for each of the repeated intervals based on at least one of a preselected threshold volume and a flow rate (Col. 5, L. 44 – Col. 6, L. 23, fixed threshold/minimum volume of air for each of the repeated intervals/predetermined number of time in a prescribed time based on least one of a preselected threshold volume and a flow rate);
storing retrievable incentive spirometer use data, including a piston activity measured by comparison of the fixed threshold with a movement distance of the piston for each repeated interval including the at least one of a preselected threshold volume, flow rate, and use frequency, in the storage medium (Col. 3, L. 30-50, recording piston related parameters where the placement of the sensor reflects a fixed threshold of movement distance, and is compared to the time the piston meets the fixed threshold); 
displaying the incentive spirometer use data (Col. 8, L. 26-52, displays successful efforts patient has achieved and whether they reflect the goals set for the patient); and 
enabling utilizing of the incentive spirometer use data (Col. 8, L. 26-52, displaying incentive spirometer use data enables its use).
Elson fails to teach 
generating a perceptible prompt to a user to use the incentive spirometer
deactivating the perceptible prompt after the sensor detects that the piston's movement has achieved a fixed threshold for each of the repeated intervals; 
storing retrievable and transmittable incentive spirometer use data, including a date and time, and a piston activity measured by comparison of the fixed threshold with a movement distance of the piston for each repeated interval including the at least one of a preselected threshold volume, flow rate, and use frequency, in the storage medium; 
However Bryant teaches an incentive spirometry device (Abstract) comprising 
a repeatable prompting mechanism (Fig. 1, audible response unit 1, [0014] audible prompting mechanism in view of breath results, [0019] “This will assure the patient is diligent to continue the necessary procedure to increase respiratory rate as prescribed, as the Lung Enhancer can be adjusted to continue to provoke the patient, through audible, verbal, simulated human voices, phrases, and reminders that will continue to say audible, verbal, simulated human phrases giving incentive to help encourage the patient, until the patient uses the apparatus, to achieve the patients up-most potential.” Indicating audible prompt repeats until device is used, [0020] nagging ability);
generating a perceptible prompt to a user to use the incentive spirometer on a repeated interval ([0014], [0019] “With a device as important as the aforementioned apparatus, the therapeutic recommended interval for usage of respiratory spirometry devices is normally 1 hour, under the SMI therapeutic requirements as aforementioned, the Lung Enhancer can provide the doctor or therapist with the ability to set the exact amount of time in correlation with the constructor in order to provide the appropriate functions,” a repeated interval of usage will be applied, [0020]);
deactivating the perceptible prompt after a goal is met ([0020] “Since the Lung Enhancer, will have a "nag" ability, which means a series of continuous verbal command which prompts the patient until the Lung Enhancer is used appropriately and will be programmed within the housing of the Lung Enhancer itself.”), the goal reflecting an inhalation reflects that user’s inhalation has at least achieved at least one of a preselected threshold volume and a flow rate ([0012] “The Lung Enhancer can utilize voice chips or modules, as applicable, or any similar device, which in combination, can produce, generate, or synthesize, however, not limited to these exact components in order to provide a humanlike voice, word, words or phrases which will give an audible, verbal response or command to the patient, so the patient may obtain the particular goal, predetermined flow rate, or volume of air needed to be inhaled.”),
and further teaches the data being transmittable ([0024], [0110]),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize perceptible prompt of Bryant for the instructions of use in Elson as a means to clarify and streamline how the instructions are delivered to the patient. Furthermore, it would be obvious to deactivate the perceptible prompt after the goal is met to ensure the patient is not become irritated or become fatigued to the effect of the alarm. Finally, it would have been obvious to one of ordinary skill of the art to provide the data in a transmittable format to enables a medical caregiver to examiner stored information (Bryant: [0024]).
Yet their combined efforts fail to teach storing a retrievable and transmittable incentive spirometer use data, including a date and time, and a piston activity.
However Kaish teaches a breath monitoring system (Abstract) comprising a step to store a retrievable and transmittable breath data, including a date and time, wherein the time tag of breath data acts as use data (Col. 5, L. 54-58 and Col. 7, L. 63 – Col. 8, L. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include in the recordings of Elson the retrievable date and time stamp as taught by Kaish as this provides a record of breath capacity, which will illustrate improvement or worsening of a patient condition. 
Regarding Claim 2, Elson, Bryant, and Kaish teach the method of claim 1, and Elson further teaches wherein the perceptible prompt includes at least one of an audible sound, a visual prompt, and a vibratory tactile prompt (See Claim 1 Rejection, perceptible prompt is audible sound).
Regarding Claim 4, Elson, Bryant, and Kaish teach the method of claim 1, further comprising transmitting the incentive spirometer use data and the piston activity either wirelessly or manually (See Claim 1 Rejection¸ Bryant: [0024], [0110]).  
Regarding Claim 26, Elson, Bryant, and Kaish teach the method of claim 1, and Elson further teaches wherein the use data is displayed for review ([0170] spirometer compliance encouraged by visual markers).  
Regarding Claim 27, Elson, Bryant, and Kaish teach the method of claim 1, and Elson further teaches wherein at least one of the prompt can be programmed to silence after preselected prompting duration, the prompt can be snoozed, and the prompt can be programmed to turn off when the user should not be disturbed, such as during sleep ([0060] silent mode turns prompt off during sleep).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to ensure the prompt remains off during sleep as taught by Bryant for the incentive spirometer of Elson to ensure subject’s sleep is not inadvertently interrupted.
Regarding Claim 35, Elson, Bryant, and Kaish teach the method of claim 1, and Bryant further teaches the method comprising augmenting incentive -7-spirometer use through operant conditioning based on negative or positive reinforcement from the repeatable perceptible prompting (See Claim 1 Rejection, [0014] positive reinforcement, [0020] negative reinforcement).
Regarding Claim 40, Elson, Bryant, and Kaish teach the method of claim 1, wherein the displaced distance of the piston is compared to the threshold distance for meeting the threshold distance (See Claim 1 Rejection, the distance to the energy detector is the threshold distance).  
Regarding Claim 41, Elson, Bryant, and Kaish teach the method of claim 1 wherein the measured distance of the piston is based on optical detection from an exterior of the chamber (Col. 8, L. 10-25, optical detection, Fig. 2, energy detector 32 outside of chamber 22).

Regarding Claim 10, while Elson teaches an adjustable system configured to track and enhance use compliance for a user of an incentive spirometer having a housing defining a chamber and a piston that is movable within the chamber by user inhalation (Fig. 1, Col. 4, L. 11-49, spirometer 18 with housing 12 defining a chamber 22 and a piston 24 that is moveable within the chamber by user inhalation, Col. 3, L. 30-50, inhalation measured, Col. 5, L. 44 – Col. 6, L. 23, tracking and enhancing user compliance, Col. 7, L. 4-56, adjustable system), the adjustable system attached onto or integrated into the incentive spirometer comprising: 
a sensor to detect activity of the piston through a chamber, the activity including at least one of piston movement, volume displacement, flow rate, and frequency of use (Fig. 1, Col. 4, L. 50 – Col. 5, L. 15, energy source 30 and energy detector 32 detects movement by indicator/piston 24, Col. 5, L. 44 – Col. 6, L. 23, a flow rate activity being measured); 
a repeatable prompting mechanism (Col. 4, L11-49, display windows may be used for repeated prompting), 
providing prompts to a user to use the incentive spirometer on each of a plurality of repeated intervals (Col. 5, L. 44 – Col. 6, L. 23, “It is generally the case that a hospital therapist will construct a program of such exercise to be followed by the patient. Such a program may call for the patient to achieve a certain minimum inhalation rate for a specified time, so that the patient will inhale a predetermined minimum volume of air. As part of the program, the patient may be required to inhale this volume, at the particular minimum flow rate, a predetermined number of times during the course of an hour or other prescribed time.” Prompt to use the incentive spirometer on a plurality of intervals by the number of times a goal must be met in a prescribed time);
a processor (Col. 3, L. 29-50, microprocessor) capable of periodically activating the repeatable prompting mechanism and then deactivating the prompting mechanism after the sensor detects that the achievement of at least one of the preselected piston activities based on the piston attaining a fixed threshold for each of the repeated intervals (a processor is capable of affecting these actions); 
wherein the piston's movement from an inhalation reflects that user's inhalation has achieved a fixed threshold for each of the repeated intervals based on at least one of a preselected threshold volume and a flow rate (Col. 5, L. 44 – Col. 6, L. 23, fixed threshold/minimum volume of air for each of the repeated intervals/predetermined number of time in a prescribed time based on least one of a preselected threshold volume and a flow rate);
a storage medium (Claim 1, storage means) configured and arranged for storing the incentive spirometer use data, including a piston activity measured by comparison of the fixed threshold with a movement distance of the piston including at least one of a preselected threshold volume and flow rate, as retrievable data (Col. 3, L. 30-50, recording piston related parameters where the placement of the sensor reflects a fixed threshold of movement distance, and is compared to the time the piston meets the fixed threshold);
displaying the incentive spirometer use data (Col. 8, L. 26-52, displays successful efforts patient has achieved and whether they reflect the goals set for the patient); and 
enabling utilization of the incentive spirometer use data (Col. 8, L. 26-52, displaying incentive spirometer use data enables its use).
Elson fails to teach
a repeatable prompting mechanism for generating a perceptible prompt to the user to encourage use of the incentive spirometer; 
periodically activating the repeatable prompting mechanism and then deactivating the prompting mechanism after the sensor detects that the achievement of at least one of the preselected piston activities based on the piston attaining a fixed threshold for each of the repeated intervals 
storing retrievable and transmittable incentive spirometer use data. 
However Bryant teaches an incentive spirometry device (Abstract) comprising 
a repeatable prompting mechanism (Fig. 1, audible response unit 1, [0014] audible prompting mechanism in view of breath results, [0019] “This will assure the patient is diligent to continue the necessary procedure to increase respiratory rate as prescribed, as the Lung Enhancer can be adjusted to continue to provoke the patient, through audible, verbal, simulated human voices, phrases, and reminders that will continue to say audible, verbal, simulated human phrases giving incentive to help encourage the patient, until the patient uses the apparatus, to achieve the patients up-most potential.” Indicating audible prompt repeats until device is used, [0020] nagging ability);
generating a perceptible prompt to a user to use the incentive spirometer on a repeated interval ([0014], [0019] “With a device as important as the aforementioned apparatus, the therapeutic recommended interval for usage of respiratory spirometry devices is normally 1 hour, under the SMI therapeutic requirements as aforementioned, the Lung Enhancer can provide the doctor or therapist with the ability to set the exact amount of time in correlation with the constructor in order to provide the appropriate functions,” a repeated interval of usage will be applied, [0020]);
deactivating the perceptible prompt after a goal is met ([0020] “Since the Lung Enhancer, will have a "nag" ability, which means a series of continuous verbal command which prompts the patient until the Lung Enhancer is used appropriately and will be programmed within the housing of the Lung Enhancer itself.”), the goal reflecting an inhalation reflects that user’s inhalation has at least achieved at least one of a preselected threshold volume and a flow rate ([0012] “The Lung Enhancer can utilize voice chips or modules, as applicable, or any similar device, which in combination, can produce, generate, or synthesize, however, not limited to these exact components in order to provide a humanlike voice, word, words or phrases which will give an audible, verbal response or command to the patient, so the patient may obtain the particular goal, predetermined flow rate, or volume of air needed to be inhaled.”),
and further teaches the data being transmittable ([0024], [0110]),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to utilize perceptible prompt of Bryant for the instructions of use in Elson as a means to clarify and streamline how the instructions are delivered to the patient. Furthermore, it would be obvious to deactivate the perceptible prompt after the goal is met to ensure the patient is not become irritated or become fatigued to the effect of the alarm. Finally, it would have been obvious to one of ordinary skill of the art to provide the data in a transmittable format to enables a medical caregiver to examiner stored information (Bryant: [0024]).
Yet their combined efforts fail to teach storing a retrievable and transmittable incentive spirometer use data, including a date and time, and a piston activity.
However Kaish teaches a breath monitoring system (Abstract) comprising a step to store a retrievable and transmittable breath data, including a date and time, wherein the time tag of breath data acts as use data (Col. 5, L. 54-58 and Col. 7, L. 63 – Col. 8, L. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include in the recordings of Elson the retrievable date and time stamp as taught by Kaish as this provides a record of breath capacity, which will illustrate improvement or worsening of a patient condition. 
Regarding Claim 11, Elson, Bryant, and Kaish teach the system of claim 10, wherein the prompting device includes a mechanism to generate at least one of an audible sound, a visual prompt, and a vibratory tactile prompt as the perceptible prompt (See Claim 10 Rejection, Bryant’s audible sound prompt).
Regarding Claim 13, Elson, Bryant, and Kaish teach the system of claim 10, Bryant further wherein at least one of the processor and the prompting mechanism activates a perceptible prompt locally on the incentive spirometer or on a remote device (Fig. 4, integrally formed with spirometer).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to form the prompting mechanism of Bryant locally with the incentive spirometer of Elson to provide the prompting to the user while the spirometer device is in the user’s possession. 
Regarding Claim 14, Elson, Bryant, and Kaish teach the system of claim 10, and Bryant teaches wherein the retrievable and transmittable use data are transmittable wirelessly or manually (See Claim 1 Rejection¸ Bryant: [0024], [0110]).  
Regarding Claim 21, Elson, Bryant, and Kaish teach the system of claim 10, wherein the sensor and prompting device are removably mountable or integrated into the incentive spirometer (See Claim 10 Rejection, Elson: Fig. 1-2, sensor integrated into the incentive spirometer. And Bryant teaches Fig. 4, the prompting device are integrally formed with spirometer).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to form the prompting mechanism of Bryant locally with the incentive spirometer of Elson to provide the prompting to the user while the spirometer device is in the user’s possession. 
Regarding Claim 24, Elson, Bryant, and Kaish teach the system of claim 10, and Elson wherein at least one of the sensor, prompting mechanism, processor, data transmitter, 5and data display are integrated into an apparatus, which is attached on the incentive spirometer, positioned to detect piston activity and movement at target inspiratory volumes (See Claim 10 Rejection, Elson: Col. 4, L. 11-49, detector housing removably attach to spirometer 18, includes data display/windows).
Regarding Claim 36, Elson, Bryant, and Kaish teach the system as in claim 10, further comprising a remote or local data record and display of the transmittable incentive spirometer use data (See Claim 10 Rejection, local data record and display).
Regarding Claim 37, Elson, Bryant, and Kaish teach the system of claim 10, and Bryant further teaches wherein the record and display data is in the incentive spirometer, the reminder apparatus, wireless transmission, or within a health record ([0024] data of the system, the data of the record and display, is in a health record / chip).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide Elson’s spirometer data within a health record as taught by Bryant as the application of a known technique for transmitting data to the known device with health data for transmission ready for improvement to obtain predictable results of communicating patient health data to the correct healthcare staff.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Bryant and further in view of Kaish and further in view of Rettig, Jr. (US 2015/0265874) (“Rettig”).
Regarding Claim 19, while Elson, Bryant, and Kaish teach the system of claim 10, their combined efforts fail to teach the system further including an opaque housing that covers at least a portion of the incentive spirometer housing.  
However Rettig teaches an incentive spirometry system (Abstract, [0044]) wherein the spirometry housing may be configured as opaque ([0044])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide Elson’s spirometer as opaque as taught by Rettig as the application of a known technique to configure a spirometer to a known spirometer ready for improvement to yield predictable results of specifying how the spirometer system will be set-up.

Claim(s) 20, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Bryant and further in view of Kaish and further in view of Weinstein et al (US 6,238,353) (“Weinstein”).
Regarding Claim 20, while Elson, Bryant, and Kaish teach the system of claim 10, and Elson further teaches wherein the sensor is capable of detecting optical radiation transmitted through the incentive spirometer (Col. 8, L. 10-25, optical detection, Fig. 2, energy detector 32 outside of chamber 22, detector capable or measuring through the incentive spirometer and interference by a partial occlusion of the piston), their combined efforts fail to teach wherein the sensor is capable of detecting optical radiation transmitted through the incentive spirometer and piston interference.
	However Weinstein teaches an incentive spirometer (Abstract) where the system measure piston movement with optical sensing through radiation transmitted into the housing (Fig. 2-3, infrared emitter/detector transmit IR radiation to detect piston movement, Col. 7, L. 36-61).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide Elson’s optical sensor as an infrared sensor capable of detecting optical radiation transmitted through the housing of the incentive spirometer as taught by Weinstein as the application of a known technique to optically judge piston movement in spirometer to the known piston-based spirometer ready for improvement to yield predictable results of accurate breath monitoring.

Regarding Claim 32, while Elson, Bryant, and Kaish teach the method of claim 1, and Johnson teaches the method further comprising: 
determining, based on a patient treatment need, a respiratory quantity defining a threshold to be achieved at each repeated interval (See Claim 1 Rejection), 
rendering an indication of whether an inhalation event satisfying the respiratory quantity is achieved at each interval of the repeated interval (See Claim 1 Rejection, determined successful efforts), their combined efforts fail to teach
continuing storing an indication of satisfaction of the inhalation event for a predetermined treatment duration.  
However Weinstein teaches an incentive spirometer (Abstract) and further teaches using a goal counter, rendering an indication of how many times respiration metric is met (Col. 6, L. 43-62), and continued storing of satisfaction of respiration metric for a duration (Col. 8, L. 34-53)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the storage to act as a goal recording counter that renders an indication on whether an inhalation met at the repeated intervals as taught by Elson and Bryant for the predetermined duration of treatment as taught by Weinstein as a means to reflect the compliance of the monitored subject and assess their improvement along treatment. 

Claim(s) 22, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Bryant and further in view of Kaish and further in view of Bergqwist et al (US 2010/0047745) (“Bergqwist”).
Regarding Claim 22, while Elson, Bryant, and Kaish teach the system of claim 10, and Bryant teaches that use information could be required ([0130]), their combined efforts fail to teach where in the use data may be raw, summarized, or analyzable to include use frequency, compliance rates, time of day use trends, or use deficiencies.  
However Bergqwist teaches a medical device (Abstract) comprising analysis of device data comprising compliance rate ([0162]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide Elson’s system with use data compliance trends as the application of a known technique of analyzing compliance for treatment evaluation to a known device monitoring compliance ready for improvement to yield predictable results of optimal treatment.

Regarding Claim 38, Elson, Bryant, and Kaish teach the method as in claim 1, and Bryant teaches that use information could be required ([0130]), and further teaches the method utilizing the recorded and displayed incentive spirometer data to inform clinical management ([0024] system data is sent to inform clinical management), their combined efforts fail to teach the spirometer use data being sent.
However Bergqwist teaches a medical device (Abstract) comprising analysis of device data comprising compliance rate ([0162]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide Elson’s system with use data compliance trends as the application of a known technique of analyzing compliance for treatment evaluation to a known device monitoring compliance ready for improvement to yield predictable results of optimal treatment.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Bryant and further in view of Kaish and further in view of Abreu (US 2009/0105605).
Regarding Claim 25, while Elson, Bryant, and Kaish teach the system of claim 10, their combined efforts fail to teach wherein the system attaches onto the incentive spirometer using a clamp, locking, clicking, suctioning, or any other individual or combined attachment method
However Abreu teaches a physiological monitoring technique (Abstract), and further teaches that sensors may be removably attached to a system by clamps ([0946]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide Elson’s sensor attachment as a clamp as taught by Abreu as the application of a known technique to apply a sensor with an attachment apparatus onto a medical device to a known system using sensors for a medical device for improvement to yield predictable results of providing a standardized method for applying the sensor that enables adjustment with respect to the piston.

Claim(s) 30-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Bryant and further in view of Kaish and further in view of Caluori (US 2006/0264799) and further in view of Lindekugel (US 2005/0075550) and further in view of DiMatteo et al (US 2006/0055069) (“DiMatteo”).
Regarding Claim 30, while Elson, Bryant, and Kaish teach the system of claim 10, their combined efforts fail to teach the device further comprising a pivotal connection between afirst gripping member and a second gripping member, the pivotal connection biased by a pivot hinge for frictionally engaging the chamber.
However Caluori teaches a system for measuring a flow within a tube (Abstract) and teaches an optical sensing system measuring the flow in the tube by disposing a sensor on a first gripping member adapted to engage the tube for detecting movement therein (Fig. 1B, [0026]-[0027], “Structure 20 holds tube 12 in place.” structure 20 performs gripping of tube, photo detector 14 disposed on a first gripping member shown on left hand side of structure 20 in Fig. 1B), engagement of the chamber provided by a second gripping member opposed from the first (Fig. 1B, the second gripping member shown on right hand side of structure 20 has the photo emitter 16 disposed thereon) wherein the walls of a chamber interacting with an optical sensor should be transparent ([0026]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the optical measuring of Elson to occur by the configuration of Caluori as this provides a standardized application of the optical sensing to create a more consistent environment, and thus more comparable results of the spirometry measurements. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the optical sensing of Elson and Caluori to engage with transparent walls as taught by Caluori as this enables the optical sensors to detect movement within the chamber without interfering with the piston’s movement in Johnson.
Yet their combined efforts fail to teach the device further comprising a pivotal connection between the first gripping member and the second gripping member, the pivotal connection biased by a pivot hinge for frictionally engaging the chamber.
	However Lindekugel teaches a medical device sensor clip (Abstract) comprising a pivotal connection between a first gripping member and a second gripping member ([0031], Fig. 1A-1C, shows a sensor clip with first gripping member / top member 30 and second gripping member / bottom member 40 with pivotal connection 50), the pivotal connection biased by a hinge for frictionally engaging a measurement site (Fig. 3A, measurement site of a finger).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to apply the optical sensor of Caluori with the sensor clip with a hinge as taught by Lindekugel as a teaching for how one can conveniently apply a sensor to a cylinder-like measurement site (cylinder in Caluori vs finger in Lindekugel) by moving gripping members around measurement site.
Yet their combined efforts fail to teach the hinge is a pivot hinge.
However DiMatteo teaches that a hinge pivoting two members from an open and closed position can be a pivot hinge ([0033] Fig. 6D).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that the taught hinge of Lindekugel could be a pivot hinge as taught by DiMatteo as a standardized form for achieving the hinge function for Caluori and Lindekugel and creating a consistent measuring environment.
Regarding Claim 31, while Elson, Bryant, Kaish, Caluori, Lindekugel, and DiMatteo teach the system of claim 30, and Caluori further teaches wherein the chamber has transparent circumferential walls and the first and second gripping members are biased to engage the chamber at a position based on a travel distance of the piston through the chamber (Fig. 1B, [0026]-[0027], “Structure 20 holds tube 12 in place.” structure 20 performs gripping of tube, photo detector 14 disposed on a first gripping member shown on left hand side of structure 20 in Fig. 1B, [0026] transparent walls to the chamber).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to set the optical measuring of Johnson to occur by the configuration of Caluori as this provides a standardized application of the optical sensing to create a more consistent environment, and thus more comparable results of the spirometry measurements. Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention for the optical sensing of Johnson and Caluori to engage with transparent walls as taught by Caluori as this enables the optical sensors to detect movement within the chamber without interfering with the piston’s movement in Johnson.
Regarding Claim 33, while Elson, Bryant, Kaish, Caluori, Lindekugel, and DiMatteo teach the method of claim 31, further comprising determining satisfaction at each repeated interval based on respiratory performance meeting or exceeding the threshold to be achieved (See Claim 31 Rejection, Bryant: [0020] “Since the Lung Enhancer, will have a "nag" ability, which means a series of continuous verbal command which prompts the patient until the Lung Enhancer is used appropriately and will be programmed within the housing of the Lung Enhancer itself.” [0012] until goal is met).  

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elson in view of Bryant and further in view of Kaish and further in view of Johnson (US 2015/0363566).
Regarding Claim 25, while Elson, Bryant, and Kaish teach the system of claim 10, their combined efforts fail to teach wherein the utilized data augments clinical management for at least one of the following: modifying the incentive spirometer target use frequency, reminder prompt frequency, target inspiration volumes, alerting the provider, and suggesting additional interventions.
However Johnson teaches a spirometry interaction technique (Abstract, [0195], [0198], [0166]) wherein the utilized data augments clinical management for at least one of the following: modifying the incentive spirometer target use frequency, reminder prompt frequency, target inspiration volumes, alerting the provider, and suggesting additional interventions ([0171] failed compliance leads to alerting the provider).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to augment clinical management of Elson with management provided by programming of the spirometer by further alerting the provider due to failed compliance as taught by Johnson to ensure a subject’s healthcare plan is being optimally followed.

Response to Arguments
Applicant’s amendments and arguments filed 9/26/2022, with respect to the 35 USC 11(f) interpretation have been fully considered, and are maintained.
Applicant’s amendments and arguments filed 9/26/2022, with respect to the 35 USC 103 rejections of claims 1 and 10 have been fully considered, and are persuasive. The rejection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 9/26/2022, with respect to the 35 USC 103 rejections of claims 1 and 10 have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elson, Bryant, Kaish.
Consequently, claim dependent on independent claims 1 and 10 remain rejected.
Applicant’s amendments and arguments filed 9/26/2022, with respect to the 35 USC 103 rejections of claims 28 and 34 have been fully considered, and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Elson.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791

/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791